Citation Nr: 0838898	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-17 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of 
exposure to electromagnetic field, nonionizing radiation, 
causing multiple system illness and permanent damage to the 
central nervous system and immune systems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from January March 1957 to 
January 1961.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA requires that the VA notify the appellant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Furthermore, the Court held that the VCAA 
requires, when notifying the appellant of what is "new" and 
"material" evidence in the context of a claim to reopen, 
that the notice letter describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. 

Service connection for exposure to nonionizing radiation was 
denied in a rating decision of March 1990.  In October 2003 
the veteran requested to reopen his claim.  The Board notes 
that the VCAA letter of November 2003 does not adequately 
address the request to reopen the claim regarding what 
constitutes new and material evidence in the specific context 
of the request to reopen the claim for service connection for 
residuals of exposure to electromagnetic field, nonionizing 
radiation as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In addition, the Board notes that it is not clear from the 
record which conditions the veteran is claiming are residuals 
of the claimed exposure to electromagnetic field, nonionizing 
radiation.  The AOJ should seek clarification from the 
veteran and/or his representative as to which specific 
residuals are being claimed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the veteran a 
VCAA notification letter that complies 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006), as described above for the 
issue of service connection for 
residuals of exposure to 
electromagnetic field, nonionizing 
radiation.

2.  The AOJ must instruct the veteran 
and his representative to specifically 
identify the disabilitiy or 
disabilities that are claimed.  The 
failure to identify a disability may 
result in a denial.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

